Title: From George Washington to Samuel Powel, 5 April 1786
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon Aprl 5th 1786.

The Revd Mr Griffith, who will present this letter to you, is possessed of much property in the Town of Alexandria, the value of which he is desirous of encreasing by buildings. To enable him to do this, he wishes to borrow, on interest, about Two thousand five hundred pounds. As security for such a loan, he is willing to mortgage his interest in the above place; and proposes as a further security, to offer other means. The nature of all, he will explain to you. They are, in my opinion, amply sufficient, such as I should not hesitate to take, if I had the money to lend; but you will be able to judge more fully of the matter when they are laid before you. From a long & intimate acquaintance with Mr Griffith, I have a high opinion of his worth, and entire dependence on his representations, which (as he may, in some degree, be a stranger to you) I have thought it a piece of justice to mention. With great estm I am—Dear Sir Yr most Obedt Hble Servt

Go: Washington

